  8:17-cr-00131-RFR-MDN Doc # 63 Filed: 11/19/20 Page 1 of 1 - Page ID # 172




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:17CR131

        v.
                                                              JUDGMENT
AMALIA DIAZ,

                     Defendant.


        In accordance with the Memorandum and Order (Filing No. 62) entered today,
judgment is entered in favor of the United States of America and against Defendant Amalia
Diaz.


        Dated this 19th day of November 2020.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
